Citation Nr: 0511904	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  98-00 371A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder.  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1971 to July 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the RO.  



FINDINGS OF FACT

On December 4, 2003, prior to active consideration and 
promulgation of a decision in the appeal, the RO received 
notification from the veteran, through his authorized 
representative, that a withdrawal of this appeal had been 
requested.  



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran, through his representative, as to the appeal of the 
issue of service connection for PTSD has been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  

The veteran, through his authorized representative, has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal.  



ORDER

The appeal is dismissed.  



                       
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals




 Department of Veterans Affairs


